Citation Nr: 9915424	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  97-29 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for sinusitis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
October 1971.  He is currently represented by the Disabled 
American Veterans.  

The issue of entitlement to service connection for sinusitis 
was previously denied by a VA rating decision of August 1981.  
The veteran was notified of this determination and of his 
procedural and appellate rights by VA letter dated August 25, 
1981.  However, he did not appeal that determination within 
one year of this notification; therefore, that decision 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302 (1998).  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
of March 1993, by the New York, New York Regional Office 
(RO), which denied the veteran's attempt to reopen the claim 
of entitlement to service connection for sinusitis.  A 
statement received from the veteran in December 1993 is 
construed as a notice of disagreement with the above 
determination.  A VA hospital report was received in August 
1994.  Thereafter, a rating action in November 1994 confirmed 
the previous denial of the veteran's attempt to reopen his 
claim for service connection for sinusitis.  A VA 
compensation examination was conducted in November 1995.  
Thereafter, a rating action in December 1995 confirmed the 
previous denial of the veteran's attempt to reopen his claim 
for service connection for sinusitis.  A treatment report was 
received in November 1996.  A rating action of January 1997 
confirmed the previous denial of the veteran's attempt to 
reopen his claim for service connection for sinusitis.  A 
statement of the case was issued in May 1997.  The veteran's 
substantive appeal was received in October 1997.  

On March 15, 1999, the veteran appeared at a hearing before 
the undersigned member of the Board, sitting at New York, New 
York.  A transcript of the hearing is of record.

At the hearing, the veteran raised claims of entitlement to 
service connection for hypertension and headaches.  This 
issue has not been developed for appellate review; therefore, 
it is referred to the RO for appropriate action.  


REMAND

The veteran essentially contends that service connection is 
warranted for sinusitis which developed as a result of an 
injury in service.  The veteran maintains that he has 
suffered from sinus problems, including headaches, ever since 
his discharge from military service in 1971.  

At his personal hearing in March 1999, the veteran stated 
that he broke his nose in Vietnam while running away during a 
mortar attack; he indicated that he ran into a clothes line 
and was knocked unconscious.  The veteran reported that he 
subsequently developed headaches around 1971, and he began 
having problems with his sinuses.  (The Board notes that the 
veteran is service-connected for a nose fracture.)  The 
veteran indicated that he began receiving treatment from a VA 
facility in Houston within one year after his discharge from 
service; he stated that he also received treatment from the 
VA hospital in Brooklyn, New York in 1974.  The veteran 
indicated that he first sought treatment from Dr. Spinapolice 
in 1975.  The veteran reported that he had been receiving 
ongoing treatment from Dr. Spinapolice; he noted that he had 
been taking Sinutab which was occasionally effective.  

With regard to cases involving the question of whether new 
and material evidence has been submitted to reopen a claim, 
the VA has relied on the test set forth in the decision of 
the United States Court of Appeals of Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) in Colvin v. Derwinski.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This test required 
that, in order to reopen a previously denied claim, "there 
must be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  Colvin at 174.  

38 C.F.R. § 3.156(a) requires that, to reopen a claim, 
evidence submitted must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (1997).  In Hodge v. West, the 
United States Court of Appeals for the Federal Circuit stated 
that the test created by the Court in Colvin was more 
restrictive than required by 38 C.F.R. § 3.156(a).  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  In Colvin, the Court 
was stated to have "impermissibly replaced the agency's 
judgment with its own" and "imposed on veterans a 
requirement inconsistent with the general character of the 
underlying statutory scheme for awarding veterans' 
benefits."  Colvin was therefore specifically overruled by 
the United States Court of Appeals for the Federal Circuit in 
Hodge.  

The Court has stated that when the Board addresses in a 
decision a question not addressed by the RO, the Board must 
considered whether or not the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument.  If not, it must be considered if the veteran has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  In addition, if the Board determines the veteran 
has been prejudiced by a deficiency in the statement of the 
case, the Board should remand the case to the RO pursuant to 
38 C.F.R. § 19.9, specifying the action to be taken.  Bernard 
at 394.  Specifically, 38 C.F.R. § 19.29 (1998) requires that 
a statement of the case must be complete enough to allow the 
appellant to present written and/or oral argument before the 
Board, and it must contain, in pertinent part, a summary of 
the applicable laws and regulations, with appropriate 
citations, and a discussion of how such laws and regulations 
affect the determination.  As the requirements of 38 C.F.R. 
§ 19.29 have not been satisfied by the RO, a remand is 
required in order to ensure due process to the veteran.  

In view of the above-cited decisions and applicable legal 
criteria, the Board concludes that additional development of 
the record is required prior to appellate consideration of 
the veteran's claim.  Accordingly, this case is hereby 
REMANDED to the RO for the following actions:

1.  The RO should obtain all the 
veteran's VA treatment records since 
service, which are not currently in the 
claims file, including records from the 
Houston, Texas VA Medical Center from 
1971, and from Brooklyn, New York VA 
Medical Center.  All records obtained 
should be associated with the claims 
folder.  The RO should make sure that all 
the VA records the veteran referred to at 
his hearing are in the claims file.

2.  The RO should then determine whether 
or not new and material evidence to 
reopen the veteran's claim of entitlement 
to service connection for sinusitis has 
been submitted.  In making this 
determination, the RO should follow the 
provisions of 38 C.F.R. § 3.156(a), not 
the more restrictive requirements set 
forth by the Court in Colvin.  If it is 
determined that new and material evidence 
has been presented, then the RO should 
also consider whether the claim, as 
reopened, is well-grounded.  Elkins v. 
West, 12 Vet. App. 209 (1999).  If it is 
reopened and well-grounded, the RO should 
consider the claim de novo.  

3.  If any action taken is adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  They should then 
be afforded the applicable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran unless he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



